Case 2:19-cv-00532-JAW Document 19 Filed 05/15/20 Page 1 of 4              PageID #: 841




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


GLEN PLOURDE,                            )
                                         )
                    Plaintiff            )
v.                                       )       2:19-cv-00532-JAW
                                         )
UNITED STATES OF AMERICA,                )
et al.,                                  )
                                         )
                    Defendants           )


       SUPPLEMENTAL RECOMMENDED DECISION AFTER REVIEW OF
              PLAINTIFF’S SECOND AMENDED COMPLAINT

      After I recommended the Court dismiss Plaintiff’s first amended complaint

(Recommended Decision, ECF No. 9), Plaintiff filed a second amended complaint, through

which he seeks to recover damages for constitutional violations he maintains occurred

during and following an illegal entry into his residence. In the second amended complaint,

Plaintiff removed most of the ninety-two defendants named in his first amended complaint,

which defendants included the United States government, the state of Maine, law

enforcement officers, government officials, private citizens and various organizations.

(Second Amended Complaint, ECF No. 15.)

      Plaintiff also filed an application to proceed in forma pauperis (ECF No. 5), which

application the Court granted. (ECF No. 7.) In accordance with the in forma pauperis




                                             1
Case 2:19-cv-00532-JAW Document 19 Filed 05/15/20 Page 2 of 4                          PageID #: 842




statute, a preliminary review of Plaintiff’s second amended complaint is appropriate.1 28

U.S.C. § 1915(e)(2).

        Following a review of the second amended complaint, I recommend the Court

dismiss the matter.

                                      STANDARD OF REVIEW

        The federal in forma pauperis statute, 28 U.S.C. § 1915, is designed to ensure

meaningful access to the federal courts for those persons unable to pay the costs of bringing

an action. When a party is proceeding in forma pauperis, however, “the court shall dismiss

the case at any time if the court determines,” inter alia, that the action is “frivolous or

malicious” or “fails to state a claim on which relief may be granted” or “seeks monetary

relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

“Dismissals [under § 1915] are often made sua sponte prior to the issuance of process, so

as to spare prospective defendants the inconvenience and expense of answering such

complaints.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).




1
 Plaintiff filed his original complaint in November 2019. (Complaint, ECF No. 1.) In accordance with his
right under Federal Rule of Civil Procedure 15(a), Plaintiff filed an amended complaint in December 2019.
(First Amended Complaint, ECF No. 8.) After an unfavorable recommended decision on his first amended
complaint, Plaintiff filed an objection to the recommended decision but also sought leave to file another
amended complaint. (Recommended Decision, ECF No. 9; Objection, ECF No. 12; Motion for Leave to
Amend, ECF No. 13.) The Court granted leave to amend, and Plaintiff filed a new complaint in January
2020. (Order, ECF No. 14; Second Amended Complaint, ECF No. 15.) The second amended complaint is
thus the operative pleading for this supplemental section 1915 review.

                                                   2
Case 2:19-cv-00532-JAW Document 19 Filed 05/15/20 Page 3 of 4                   PageID #: 843




                                         DISCUSSION

       In his second amended complaint, Plaintiff has outlined a series of events that

allegedly began with his decision to lease a residence in Owls Head (Knox County) in

2017. Plaintiff describes his interactions with some of the named defendants prior to and

following a series of alleged illegal entries into the residence during his absence and while

he was sleeping. Plaintiff also asserts someone hacked his electronic accounts and video

games to alter their content and claims to have narrowly avoided a police vehicle

attempting to ram his vehicle.

       Section 1915 provides a court with “the unusual power to pierce the veil of the

complaint’s factual allegations and dismiss those claims whose factual contentions are

clearly baseless.” Neitzke, 490 U.S. at 327. “[A] finding of factual frivolousness is

appropriate when the facts alleged rise to the level of the irrational or the wholly incredible,

whether or not there are judicially noticeable facts available to contradict them.” Denton v.

Hernandez, 504 U.S. 25, 33 (1992); Golden v. Coleman, 429 Fed. App’x 73, 74 (3rd Cir.

2011) (dismissing complaint because the allegations were “fantastic, delusional, and

simply unbelievable.”)

       Plaintiff’s second amended complaint, which is less voluminous than the first

amended complaint and eliminates some of counts that were based on federal and state

criminal statutes, arguably addresses some of the deficiencies of the first amended

complaint. Despite the modifications, Plaintiff’s material factual allegations and the

circumstances Plaintiff cites in support of his claims can reasonably be viewed as the type


                                               3
Case 2:19-cv-00532-JAW Document 19 Filed 05/15/20 Page 4 of 4                 PageID #: 844




that warrant dismissal under the Supreme Court’s analysis in Denton. See Flores v. U.S.

Atty. Gen., No. 2:13-CV-00053-DBH, 2013 WL 1122719, at *2 (D. Me. Feb. 26, 2013),

report and recommendation adopted, No. 2:13-CV-53-DBH, 2013 WL 1122635 (D. Me.

Mar. 18, 2013).

                                       CONCLUSION

      Based on the foregoing analysis and the analysis set forth in the prior Recommended

Decision (ECF No. 9), after a review in accordance with 28 U.S.C. § 1915, I recommend

the Court dismiss Plaintiff’s second amended complaint.

                                         NOTICE

             A party may file objections to those specified portions of a magistrate
      judge’s report or proposed findings or recommended decisions entered
      pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum, within fourteen
      (14) days of being served with a copy thereof.

             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court’s order.


                                          /s/ John C. Nivison
                                          U.S. Magistrate Judge

Dated this 15th day of May, 2020.




                                             4
